                 Case 20-10343-LSS          Doc 2655       Filed 04/21/21      Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.
                                                           Re: D.I. 2618

                                                           Objection Deadline:
                                                           May 12, 2021 at 4:00 p.m. (ET)
                                                           Hearing Date:
                                                           May 19, 2021 at 10:00 a.m. (ET)


               AMENDED NOTICE OF THE DEBTORS’ MOTION FOR ENTRY OF ORDER
             (I) SCHEDULING CERTAIN DATES AND DEADLINES IN CONNECTION WITH
                   CONFIRMATION OF THE DEBTORS’ PLAN OF REORGANIZATION,
                           (II) ESTABLISHING CERTAIN PROTOCOLS,
                             AND (III) GRANTING RELATED RELIEF

        PLEASE TAKE NOTICE that, on April 15, 2021, Boy Scouts of America and Delaware
BSA, LLC, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”) filed the Debtors’ Motion for Entry of Order (I) Scheduling Certain
Dates and Deadlines in Connection with Confirmation of the Debtors’ Plan of Reorganization,
(II) Establishing Certain Protocols, and (III) Granting Related Relief (the “Motion”) (D.I. 2618)
with the United States Bankruptcy Court for the District of Delaware (the “Court”).

       PLEASE TAKE FURTHER NOTICE that, any responses or objections to the Motion
must be in writing, filed with the Clerk of the Court, 824 North Market Street, 3rd Floor,
Wilmington, Delaware 19801, and served upon and received by the undersigned attorneys for the
Debtors on or before May 12, 2021 at 4:00 p.m. (Prevailing Eastern Time).

      PLEASE TAKE FURTHER NOTICE that, if any objections to the Motion are received,
the Motion and such objections shall be considered at a hearing via videoconference before The
Honorable Laurie Selber Silverstein of the United States Bankruptcy Court for the District of
Delaware on May 19, 2021 at 10:00 a.m. (Prevailing Eastern Time).

    PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE
MOTION ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH


1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311).
      The Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
           Case 20-10343-LSS   Doc 2655   Filed 04/21/21    Page 2 of 2




THIS NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE
MOTION WITHOUT FURTHER NOTICE OR HEARING.


Dated: April 21, 2021               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                     /s/ Eric W. Moats
                                     Derek C. Abbott (No. 3376)
                                     Andrew R. Remming (No. 5120)
                                     Eric W. Moats (No. 6441)
                                     Paige N. Topper (No. 6470)
                                     1201 North Market Street, 16th Floor
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 658-9200
                                     Facsimile: (302) 425-4664
                                     Email: dabbott@morrisnichols.com
                                              aremming@morrisnichols.com
                                              emoats@morrisnichols.com
                                              ptopper@morrisnichols.com
                                     – and –

                                    WHITE & CASE LLP
                                    Jessica C. Lauria (admitted pro hac vice)
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 819-8200
                                    Email: jessica.lauria@whitecase.com

                                    – and –

                                    WHITE & CASE LLP
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    111 South Wacker Drive
                                    Chicago, Illinois 60606
                                    Telephone: (312) 881-5400
                                    Email: mandolina@whitecase.com
                                           mlinder@whitecase.com

                                     Counsel for the Debtors and Debtors in Possession




                                      2
